NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 19-2641


                                    EUGENE DAVIS,
                                       Appellant

                                          v.

                            WARDEN ALLENWOOD FCI


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 3-17-cv-00968)
                       District Judge: Hon. A. Richard Caputo


                               Argued March 31, 2020

         Before: GREENAWAY, JR., PORTER, and MATEY, Circuit Judges.

                            (Opinion filed: June 24, 2020)

Frederick W. Ulrich [ARGUED]
Office of Federal Public Defender
100 Chestnut Street
Suite 306
Harrisburg, PA 17101
       Counsel for Appellant
David J. Freed
Melissa A. Swauger [ARGUED]
Office of United States Attorney
Middle District of Pennsylvania
228 Walnut Street, P.O. Box 11754
220 Federal Building and Courthouse
Harrisburg, PA 17108
       Counsel for Appellee



                                            OPINION


MATEY, Circuit Judge.

       Eugene Davis petitioned under 28 U.S.C. § 2241 challenging his Armed Career

Criminal Act (“ACCA”) sentence enhancement. The District Court dismissed his petition

for lack of jurisdiction. We will affirm.

                                     I. BACKGROUND

       In 2009, Davis pleaded guilty in the United States District Court for the Northern

District of Iowa to unlawful possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

The District Court determined that Davis’s three prior convictions for burglary under Iowa

law qualified as “violent felonies” under the ACCA. See 18 U.S.C. § 924(e). That increased

the penalty for his § 922(g)(1) conviction from no more than 120 months’ imprisonment

to at least 180 months. The District Court ultimately imposed a sentence of 210 months, a

decision later affirmed on direct appeal.




       
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does
not constitute binding precedent.
                                               2
       In 2012, Davis challenged his sentence under 28 U.S.C. § 2255, asserting ineffective

assistance of counsel. The District Court denied that motion and declined to grant a

certificate of appealability. In 2016, the United States Court of Appeals for the Eighth

Circuit denied Davis’s request to file a successive § 2255 petition.1

       Later in 2016, Davis again asked the Eighth Circuit for permission to file a

successive § 2255 petition. This time, he directed the court to Mathis v. United States, 136

S. Ct. 2243 (2016), which held that convictions under Iowa’s burglary statute did not

qualify as “violent felonies” under the ACCA. But the Eighth Circuit denied his request,

concluding that Mathis “did not announce a new rule of constitutional law.” (App. at 70.)

See 28 U.S.C. § 2255(h)(2); cf. United States v. Peppers, 899 F.3d 211, 230 (3d Cir. 2018).

       In 2017, Davis petitioned the United States District Court for the Middle District of

Pennsylvania2 for a writ of habeas corpus under § 2241, once again relying on Mathis to

challenge his ACCA sentence enhancement. The District Court dismissed the petition for

lack of jurisdiction, and Davis timely appealed.3




       1
          That request relied on Johnson v. United States, in which the Supreme Court held
that ACCA’s residual clause was unconstitutionally vague. 135 S. Ct. 2551, 2557 (2015).
        2
          Although § 2255 petitions are filed with the sentencing court, § 2241 petitions are
filed in the district of confinement. Bruce v. Warden Lewisburg USP, 868 F.3d 170, 178
(3d Cir. 2017). As a result, Davis’s § 2255 petition was filed in the United States District
Court for the Northern District of Iowa (the court that sentenced him), and his § 2241
petition was filed in the United States District Court for the Middle District of Pennsylvania
(where he was confined).
        3
          “The District Court had the power to ascertain its own jurisdiction, and we have
appellate jurisdiction under 28 U.S.C. §§ 1291 and 2253(a). We exercise plenary review
over the District Court’s order denying [Davis’s] petition for lack of jurisdiction.” Gardner
v. Warden Lewisburg USP, 845 F.3d 99, 102 (3d Cir. 2017).
                                              3
                                      II. DISCUSSION

       “Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by which federal

prisoners can challenge their convictions or sentences.” Okereke v. United States, 307 F.3d

117, 120 (3d Cir. 2002). But they are not the exclusive means, because a prisoner may

petition for a writ of habeas corpus under § 2241 if § 2255 “is inadequate or ineffective to

test the legality of his detention.” 28 U.S.C. § 2255(e).

       We considered the language of this “safety-valve” clause in In re Dorsainvil, a case

involving a petitioner convicted of violating 18 U.S.C. § 924(c)(1). 119 F.3d 245, 246, 249

(3d Cir. 1997). There, the petitioner challenged his sentence under § 2255, asserting

ineffective assistance of counsel and double jeopardy, but that motion was denied. Id. at

246. After the Supreme Court later narrowed the scope of § 924(c)(1), the petitioner asked

for permission to file a successive § 2255 petition based on that decision. Id. at 246–47.

We denied the request, but noted that “under narrow circumstances, a petitioner in [this]

uncommon situation”—i.e., a petitioner “claim[ing] that he is being detained for conduct

that has subsequently been rendered non-criminal by an intervening Supreme Court

decision,” with “no other avenue of judicial review available” to “challenge his

conviction”—may use the safety-valve clause of § 2255 to challenge his conviction under

§ 2241. Id. at 248, 251–52.

       Davis’s petition does not fall into these “narrow circumstances.” He is challenging

neither his conviction under § 922(g)(1), nor his Iowa burglary convictions. Instead, he

claims to be no longer eligible for the fifteen-year mandatory minimum sentence under 18

U.S.C. § 924(e). But that provision is only “a sentence enhancement . . . and does not create

                                              4
a separate offense.” United States v. Mack, 229 F.3d 226, 231 (3d Cir. 2000).4 And we have

never applied Dorsainvil to “issues that . . . arise regarding sentencing.” Gardner v. Warden

Lewisburg USP, 845 F.3d 99, 103 (3d Cir. 2017).5

                                     III. CONCLUSION

       Section 2255(e) does not permit Davis to challenge his sentencing enhancement

under § 2241. So we will affirm the dismissal of Davis’s petition.




       4
          Cf. United States v. Abbott, 574 F.3d 203, 211 n.5 (3d Cir. 2009) (noting that 18
U.S.C. § 924(c)—the statute at issue in Dorsainvil—“defines a separate offense”).
        5
          See Gardner, 845 F.3d at 102–03 (no jurisdiction over petition alleging that a judge
found facts that increased the mandatory minimum sentence, in violation of Alleyne v.
United States, 570 U.S. 99 (2013)); Okereke, 307 F.3d at 120–21 (no jurisdiction over
petition alleging that a judge found facts that increased the maximum sentence, in violation
of Apprendi v. New Jersey, 530 U.S. 466 (2000)); see also Cradle v. U.S. ex rel. Miner,
290 F.3d 536, 538–39 (3d Cir. 2002) (per curiam) (no jurisdiction over petition alleging
that the Government never notified petitioner of its intention to pursue enhanced recidivist
sentence, in violation of 21 U.S.C. § 851). We note that Dorsainvil’s interpretation of
§ 2255 deviates from the textual conclusions reached by other courts. See, e.g., Prost v.
Anderson, 636 F.3d 578, 585 (10th Cir. 2011) (explaining that § 2255’s safety-valve clause
only “ensur[es] the prisoner an opportunity or chance to test his argument,” with “no
guarantee about outcome or relief,” so that “[t]he ultimate result may be right or wrong as
a matter of substantive law, but the . . . clause is satisfied so long as the petitioner had an
opportunity to bring and test his claim”). But Dorsainvil and its progeny bind our analysis.
                                              5